         Case 3:18-cv-01502-JAM Document 117 Filed 09/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  VERNON HORN,

                         Plaintiff,
                                                       Civ. No. 3:18-CV-1502 (JAM)
          -against-
                                                       September 13, 2019
  CITY OF NEW HAVEN et al.,

                         Defendants.


           NOTICE CONCERNING WITHHELD PRIVILEGED DOCUMENTS

       Pursuant to Magistrate Judge Spector’s order resolving the parties’ privilege dispute, see

Dkt. #107 at 5, undersigned counsel hereby certifies that none of the documents withheld by

Plaintiff and listed on his privilege log contains information regarding Plaintiff’s or his counsel’s

knowledge of the allegedly exculpatory phone records at issue on Plaintiff’s Brady claim.




                                                  1
       Case 3:18-cv-01502-JAM Document 117 Filed 09/13/19 Page 2 of 2



Dated: September 13, 2019
       New York, New York

                                          EMERY CELLI BRINCKERHOFF
                                          & ABADY LLP


                                                            /s/
                                          Ilann M. Maazel
                                          Douglas E. Lieb
                                          600 Fifth Avenue, 10th Floor
                                          New York, New York 10020
                                          (212) 763-5000
                                          imaazel@ecbalaw.com
                                          dlieb@ecbalaw.com

                                          KOSKOFF, KOSKOFF & BIEDER,
                                          P.C.

                                          Sean K. McElligott
                                          Sarah Steinfeld
                                          350 Fairfield Avenue, 5th Floor
                                          Bridgeport, Connecticut 06604
                                          (203) 336-4421
                                          smcelligott@koskoff.com
                                          ssteinfeld@koskoff.com

                                          Attorneys for Plaintiff




                                     2
